 1   LAW OFFICE OF KEN SCHNEIDER, PS                             The Honorable Marc Barreca
     2015 33rd Street                                            United.States Bankruptcy Judge
 2   Everett, WA 98201
     (425) 258-2704
 3

 4                             UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6   In re                                        )      IN PROCEEDINGS UNDER CH. 7
                                                  )
 7   LAWREN CE RICHER and                         )      NO. 17-13288
     KATHLEEN RICHER                              )
 8                                                )      RESPONSE TO MOTION BY THE
                                                  )      UNITED STATES TRUSTEE FOR
 9                         Debtor(s)              )      DISGORGEMENT AND SANCTIONS

10
             COMES NOW, Ken Schneider, and responds The Motion by the United States Trustee
11
     for Disgorgement and Sanctions.
12

13           I spent about one hour with the debtors at our initial meeting on March 28, 2017. At that

14   meeting I gave Mr. and Mrs. Richer a "bankruptcy packet". It contained, among other things, a

15   "Bankruptcy worksheet", "Information for Clients Considering Bankruptcy" and a fee
16
     agreement. They scheduled an appointment to tum in the bankruptcy packet on July 6, 2017. I
17
     spent about an hour with them reviewing the bankruptcy worksheet and completing it. The
18
     bankruptcy worksheet was very incomplete when they met with me to tum it in. We reviewed the
19
     worksheet together, Mr. and Mrs. Richer answered each incomplete question. As I asked them
20

21   the unanswered income questions they responded, and I wrote it down on the worksheet.

22   Attachment A. For some of their answers they referred to their 2016 tax return which one of

23   them was physically holding. From those worksheets my office prepared a bankruptcy petition,
24
     schedules, Statement of Financial Affairs, and Means Test for the debtors. It typically takes my
25
     staff about 2 hours to prepare a Chapter 7 bankruptcy.
26

27   RESPONSE TO MOTION - 1                              LAW OFFICE OF KEN SCHNEIDER, PS
                                                         2015 33RD STREET
28                                                       EVERETT, WA 98201 (425)258-2704




      Case 17-13288-MLB         Doc 43     Filed 02/20/19     Ent. 02/20/19 23:42:13     Pg. 1 of 11
 1          There are clearly three categories of income on the worksheet (employment, business

 2   and other). See, Attachment A. There are questions in the worksheet regarding gambling losses
 3
     and sale of property that they specifically answer "none". Attachment B. I sent them a copy of
 4
     their bankruptcy petition, schedules, and SOFA on July 25,2017. The email states "A draft is
 5
     attached for your review. Please make sure all the questions are answered correctly." They
 6

 7   responded, "This looks good" (they obviously actually reviewed the paperwork because they

 8   pointed out some corrections that needed to be made). Attachment C. On August 3, 2017 I sent

 9   the debtors a complete copy of what had been filed with the court. The letter sent with it states
10   "A copy of what was filed has been sent to you. Please review it carefully. Any omissions or
11
     inaccuracies will need to be corrected." Attachment D. Although the Trustee was not
12
     concerned about the inaccuracy of the documents filed in Mr. and Mrs. Richers' case, I was.
13
     On August 31,201 7 I sent them an email stating:
14

15
            The Trustee has requested copies of all of your bank statements for 2017. This is
16          unusual and is not an issue covered by the base fee and the time spent on this matter will
            be billed in addition to your base fee. Please provide all of these either as hard copies or
17          a pdf documents.
18
            The 2016 tax return you provided indicates $103,793 in gambling income, a $110,171
19          capital loss, and a $8,255.00 loss. The itemized deductions list gambling losses of
            $103,793.00. Schedule E shows rental income of $3,300. Form 4797 shows the sale of
20          property (444 Golden). All of this information should have been disclosed on your
            bankruptcy worksheet and in the Statement of Financial Affairs that was filed (there are
21          several questions that are not answered correctly ... income, losses, sale of assets,
            operation of a business).
22

23          This has the potential of becoming a huge mess. Dealing with that mess is not included in
            what you have already paid me. If there is any additional time that needs to be spent on
24          your case I will require a $1,500.00 advance fee deposit. I will deduct the additional time
            already spent on your case and deposit the balance to my trust account to be billed
25          against. I will let you know if that is necessary, I just want you to be prepared. Ken
26

27   RESPONSE TO MOTION - 2                               LAW OFFICE OF KEN SCHNEIDER, PS
                                                          2015 33RD STREET
28                                                        EVERETT, WA 98201 (425) 258-2704




      Case 17-13288-MLB         Doc 43     Filed 02/20/19     Ent. 02/20/19 23:42:13       Pg. 2 of 11
 1   I made Mr. and Mrs. Richer aware of the potential for a problem and they responded with "I'm

 2   not sure why this has 'the potential for becoming a huge mess. ", Attachment E.
 3

 4            The debtors had elected not to have me involved in the audit. This is something that they

 5   would be billed in addition for and they had elected to deal with the audit themselves. Therefore,
 6
     I did not review the tax return or other documents prior to them being sent the auditor. The audit
 7
     identified one Material Misstatement "We identified a transfer of property not reported on the
 8
     SOFA, Question 18. The debtor sold property located at 444 Golden State Street, Henderson NE
 9
     89012 on May 17, 2016".
10

11            In response to the question on the worksheet "List any income received, not listed above

12   (e.g., sale of a home or other assets ... ) they only disclosed social security income. In response

13   to "List all property, other than property transferred in the ordinary course your business or
14
     financial affairs, sold, traded, gifted or otherwise transferred . . . ." they did not list the sale of the
15
     house.
16
              For whatever reason the debtors chose to not accurately answer questions on the
17
     worksheet that I provided to them. They failed to disclose that the questions were not answered
18

19   correctly when I sent them a draft copy of their paperwork prior to meeting with them to sign it.

20   They failed to disclose that the answers to the questions were not correct when I met with them

21   to sign their paperwork. And they failed to disclose that the answers to the questions were not
22
     correct when they testified at the Creditor's Meeting. There is no assertion that I was aware of
23
     their perjury, only that I would have been aware of it if I had reviewed their 2016 tax return. The
24
     fact that they were holding the tax return and referring to it in answering my question justifies
25

26   my reliance on their statements.

27   RESPONSE TO MOTION - 3                                   LAW OFFICE OF KEN SCHNEIDER, PS
                                                              2015 33RD STREET
28                                                            EVERETT, WA 98201 (425) 258-2704




      Case 17-13288-MLB           Doc 43      Filed 02/20/19      Ent. 02/20/19 23:42:13         Pg. 3 of 11
 1          The fees in this case were reasonable considering the amount of time it took to complete

 2   the representation and the quality of the services. As their attorney I spent at least 3 hours on this
 3
     case (initial meeting with clients, meeting with clients to tum in paperwork, meeting with clients
 4
     to sign paperwork, attending 341 meeting, emails and phone calls). Additionally, my staff spent
 5
     at least three hours on this case (preparing documents, docketing ECF documents, and
 6

 7   correspondence with clients). I have been practicing for over 20 years and my current hourly

 8   rate is $350.00 per hour. I bill my paralegals time at $125.00 per hour.

 9          A bankruptcy court may examine the reasonableness of a debtor's attorney fees and, if
10
     such compensation exceeds the reasonable value of any such services, the court may cancel any
11
     such agreement, or order the return of any such payment to the extent excessive. 11 U .S.C.
12
     §329(b). In re Dean 401 B.R. 917 (Bankr. D. Idaho 2008) is an unfortunate case, personally, I
13
     believe that an attorney should be able to rely on the statements made to them by their clients.
14

15   The case is not controlling and should not be relied on by this court. That being said reading the

16   opinions in Hale v. Unties States Trustee, 509 F.3d 1139 (2007) and In re Kayne 435 B.R. 373

17   (9th Cir. BAP 2011), despite egregious attorney conduct (which isn't present in this case) have
18
     caused me to re-assess my approach to preparing cases. I now require clients to provide all Rule
19
     4002 documentation (that is available at the time of preparing the bankruptcy) when they tum in
20
     the worksheets and I review it to confirm that the information provided in the worksheets is
21
     consistent with the tax returns and paystubs. I am also reviewing the cost and feasibility of
22

23   requiring each debtor to provide a credit report. This will assure that all available information

24   has been taken into account and allow me to better protect my clients from their own behavior.
25          I believe that the debtors' problems were caused by them not completing the worksheets
26

27   RESPONSE TO MOTION - 4                                LAW OFFICE OF KEN SCHNEIDER, PS
                                                           2015 33RD STREET
28                                                         EVERETT, WA 98201 (425) 258-2704




      Case 17-13288-MLB          Doc 43     Filed 02/20/19     Ent. 02/20/19 23:42:13        Pg. 4 of 11
 1   properly and not identifying the inaccurate answers on the SOFA. I also believe that some of

 2   those problems would have been identified and could have been avoided if I had reviewed their
 3
     tax return instead of relying on the statements that they had made to me. The changes that I have
 4
     put into place in preparing bankruptcy petitions will address this issue and assure that it does not
 5
     happen again.
 6

 7   DATED: 2/20/2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   RESPONSE TO MOTION - 5                                LAW OFFICE OF KEN SCHNEIDER, PS
                                                           2015 33RD STREET
28                                                         EVERETT, WA 98201 (425) 258-2704




      Case 17-13288-MLB         Doc 43     Filed 02/20/19      Ent. 02/20/19 23:42:13       Pg. 5 of 11
                                        ...,   \                                    .,.--   .
                                    \              I                                        'I

                   VII. STATitn'iENT OF FINANCIAL AFFAIR~ Q.V'.i:STIONS

 1. SPOUSES, FORMER SPOUSES, CHILD SUPPORT OR MAINTENANCE. If you lived in a
 community property state or territory (including Alaska, Arizona, California, Idaho, Louisiana, Nevada,
 N~w Mexico, Puerto Rico, Texas, Washjngton, or Wisconsin) within the eight-year period immediately
 preceding the commencement of the case, identify the name of your spouse (if they are not filing with
 you) and of any former spouses who reside or resided with the you in the community property state. l2J
 None
 NAME(S): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 If you pay child support, maintenance or alimony, provide the name, address and phone number ofthe
 reci¢ent. If paid to a government agency for disbursement provide the name al\d address of the agency.
 ~Mone


 2. INCOME FROM EMPLOYMENT. List your gross income (wages, commissions, bonuses and
 tips before any deductions) :from employment from the beginning of the calendar year to the present and
 the gross amounts received during the preceding TWO YEARS. If a joint petition is filed, state income
 for each spouse separately. D None

                   Debtor 1                              Source               Debtor2                  Source
 \ 1-This year · $ -                                                        $__
                                                                              - _ __
 t b Last year     $1..,58$'3                                               $__- _ __
 tSYearbefore $      2]q-o00                                                $__~ _ __

 3, INCOME FROM OPERATION OF BUSINESS. List your gross revenues :from the operation of a
 business from the beginning of this calendar year to the present and the gross amounts received during
 the precedin~ TWO YEARS. If a joint petition is filed, state income for each spouse separately.
 ONone

                      Debtor 1                           Source               Debtor2                 Source
                                                       f\\Dtaf\~
                                0
     This year     $L030 °                                                  $_ _ __

     Last year   $    ~\,OD                                                $_ _ __                              ,•

     Year before $      ...()                                              $_ _ __

  4. OTHER INCOME. List any income received, not listed above (e.g., sale of a home or other assets,
· unemployment, disability, social security, retirement withdrawal), whether taxable or not, from the
  beginning of the calendar year to the present and any received dwing the preceding TWO YEARS. Give
  particulars. If a joint petition is filed, state income for each spouse separately. D None

                                                                               Debtor2           ·    Source           _
     This year                                                                                       Soc. S tc..tNn ~
 \~Lastyear
     Year before


 BANKRUPTCY WORKSHEET - 17                                ATTACHMENT A
       Case 17-13288-MLB                 Doc 43           Filed 02/20/19   Ent. 02/20/19 23:42:13        Pg. 6 of 11
                                 (    ··.                                   ....-   ',

11. ·LOSSES. List all losses fro~ fire, 1;heft, other casualty or gambling ·~thin the lasf 12 months.)\"
None                                                             ~.-:=--

   Description and value of                    Circumstances of loss         Date of loss      Insurance
   property                                                                                    Coverage
                                                                         -I-I -               OYes ONo
                                                                         -I-I - D Yes ONo
12. PAYMENTS RELATED TO DEBT COUNSELING OR BANKRUPT~. List all payments
made or property transferred by you or on your behalf to any persons, including attorneys, for
consultation concerning debt consolidation, relief under the bankruptcy law or preparation of a petition in
bankruptcy within the last 12 months.                  ·

Law Office of Ken Schneider, PS .................. Amount paid $_ _ __

Pre-bankruptcy counseling......................... Amount paid$                     . Date paid __/__/ _
Name and Acldress of P r o v i d e r : - - = · - - - - - - - - - - - - - - - - - - - - - -

Name, address, amount and date paid to others:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

13. DEBT CONSOLIDATION. In the last 12 months have you, or did anyone acting on your behalf:
pay or transfer any property to anyone who promised to help you deal with your creditors or to make
payments to your creditors?   itJ.
                                 No D Yes.

Name and address of who was paid            Description: and value of     Date of payment       Amount of
                                            any property transferred     ·or transfer           payment
                                                                          _/_!_·-             $_ __
                                                                          _ !_/_              $_ __

14. OTHER TRANSFERS. List all property, other than property transferred in ordinary course your
business or financial affairs, sold, traded, gifted or otherwise transferred either absolutely or as security
within the last FOPR YEARS.          °&l
                                       None

House·                                                  Other
Transferee:                                             Transferee:
              ------------                                              --------------
Address:---------
Relationship to Debtor: __._ _ __
                                                        Address:
                                                                 --------------
                                                        Relationsbip to Debtor:-----------
Date of Transfer:                                       Date of Transfer:
                    -------
Property: _ _ _ _ _ _ _ __
                                                                           -----------
                                                        Property: ________________

Value:                                                  Value:
         ----------                                              -----------------~


                                               ATTACHMENT B


BANKRUPTCY WORKSHEET - 20
     Case 17-13288-MLB               Doc 43   Filed 02/20/19       Ent. 02/20/19 23:42:13     Pg. 7 of 11
Ken Schneider
From:                                 Katie Richer <katiericher@hotmail.com>
Sent:                                 Tuesday, July 25, 2017 7:58 AM
To:                                   Ken Schneider
Subject:                              Re: Bankruptcy


Hi Ken
This looks good -except the HOA says $27 monthly and it is $325 and the cable and cell monthly bill is about
$215.00
Do you need our bank statements when we come in to sign?
We will be calling today to set an appointment
Thank you
Katie

From: Ken Schneider <Ken@kenschneider.com>
Sent: Tuesday, July 25, 2017 1:54:39 AM
To: katiericher@hotmall.com; larryricher@gmail.com
Subject: Bankruptcy

Dear Mr. and Mrs. Richer-We have completed your bankruptcy petition. A draft is attached
for your review. Please make sure all the questions are answered correctly. If you have
questions you can email me or call me. If the paperwork is accurate please call my office to
schedule an appointment to come in and sign. There is $600.00 due at signing. Thank
you. Ken

Law Office of Ken Schneider, PS
2015 - 33rd Street
Everett, WA 98201
(425) 258-2704


CONFIDENTIALITY NOTICE.? If you have received this communication in error, please reply to the sender indicating that fact and
delete this message from your system immediately.? This communication and the information contained within, along with any
items attached, is privileged and confidential.? This communication is intended solely for the use of the named lndividual(s) above.?
If you are not the Intended recipient or if you believe you may have received this communication in error, you are hereby notified
that any disclosure, copying, distribution or use of the information contained in this commincaiton is strictly prohibited.? Thank you.




                                                    ATTACHMENT C



                                                                   1

         Case 17-13288-MLB              Doc 43       Filed 02/20/19         Ent. 02/20/19 23:42:13           Pg. 8 of 11
                       LAW OFFICE OF KEN SCHNEIDER, PS
                                             2015 33rd Street
                                           Everett, WA 98201
                                        Telephone: (425) 258-2704
                                        Facsimile: (425) 258-9561


Attorney: Ken Schneider- Ken@KenSchneider.com         Paralegal: Michelle Kinney- Michelle@KenSchneider.com
                                                      Legal Assistant: Tanya Richmond- Tanya@KenSchneider.com



August 3, 2017

Lawrence and Kathleen Richer
15512 Country Club Drive, B-25
Mill Creek, WA 98012

Re: Bankruptcy

Dear Mr. and Mrs. Richer:

Your bankruptcy was filed on July 26, 2017 and your case number is 17-13288. A copy of what was filed
has been sent to you. Please review it carefully. Any omissions or inaccuracies will need .to be corrected.
There is a lot of important information in this letter, please read it carefully. Failure to follow the
instructions in this letter will result in additional attorney fees being incurred and/or your case being
dismissed.

                                           4002 INFORMATION

Complete, sign and return the accompanying declaration. The declaration and supporting documents will
be forwarded to the Trustee assigned to your case. These need to be provided to our office by August
15, 2017.

   1. Most recent income information after filing. Typically this will be an additional paystub. But may
      include other documentation (e.g., profit and loss statement).
   2. A complete copy of the most recent statement received after filing for all your bank accounts,
      investment accounts, mutual funds and brokerage accounts. ''Statement" means the document that '
      would have traditionally been mailed to you. It does not mean a print out of the register, ledger, or
      account activity. Redact any account numbers except the last four digits. Please provide
      statements for your Banner Bank, Key Bank and BECU accounts. These must include your date of
      filing, 7-26-17.
   3. Unavailable documentation. If any information is unavailable provide a written explanation as to
      why and attach it to the declaration.

Attach this information to the declaration, sign it and return it to our office. You may return it via email
to Tanya at Tanya@KenSchneider.com (in a pdf document) fax, or hard copies. If you provide us with
hard copies, please provide copies on 8.5" x 11" paper (not originals). If this information is not provided
to our office by the deadline noted above the Trustee may not receive it by the deadline set by the court.
Which means that your creditor's meeting may be continued and you will be charged additional fees for
coordinating and attending a second creditor's meeting. Also, if the information is incomplete or

    Case 17-13288-MLB          Doc 43     Filed 02/20/19     Ent. 02/20/19 23:42:13       Pg. 9 of 11
 Ken Schneider

 From:                             Larry Richer <larryricher@gmail.com>
 Sent:                             Monday, September 04, 2017 4:16 PM
 To:                               Ken Schneider
 Subject:                          Re: Additional information requested by the Trustee


 KEN:

 Thank you for your email. In review, we see that there were some items that were not included. It was not our intention
 to omit any items and we want to be forthcoming with all the information required. We would very much like to get all
 of this cleared up. In response to the items listed:

 Gambling income: On your worksheet there were no questions regarding gambling income that we could see. On the
 bankruptcy petition, it asked for losses. As we discussed with trustee winnings were offset by losses and the petition
 indicated zero. If this was incorrect we probably could have used some guidance as how to correctly fill out the form.

 Capital Loss: We totally missed the sale and rental income (sold in May, 2016) of my parents house in Henderson. We
 mistakenly did not think of this as a business and at the time of the sale we had no intention offiling for bankruptcy.
 Even so, the information was included in the tax schedule that we submitted.

Ken, we want you to know that we are not trying to hide anything. I do admit, that in our haste, we did not thoroughly
review the documents as carefully as we should have and this we regret. All of this information, however, was i'ncluded
in the supporting documents. In your list of services provided, "Review of your Bankruptcy Worksheet, creditor forms
and supporting documents and a request for any omitted information--would have been helpful to us. We were
concerned when we did not hear from your office regarding the review of our documents prior to the meeting and we
incorrectly made the assumption that everything must be OK.

I'm not sure why this has 11the potential for becoming a huge mess." I know that the trustee indicated she found online
that our condo recently sold. I'm sure that would be cause for her to think we 1re hiding something but her information is
false. That can be verified on the Snohomish County Assesor website.

It appears that an amendment can be filed to correct om missions. We will have bank statements by the end of the week
as some of them needed to be ordered because the bank closed the account. We would be happy to forward these on
to the trustee.

Larry and Katie Richer
702-524-4193


On Thu, Aug 31, 2017 at 1:15 PM, Ken Schneider <Ken@kenschneider.com> wrote:

l Mr. and Mrs. Richer -

I
Il
 The Trustee has requested copies of all of your bank statements for 2017. This is unusual and
 is not an issue covered by the base fee and the time spent on this matter will be billed in

                                                             1
                                                   ATTACHMENT E
         Case 17-13288-MLB          Doc 43      Filed 02/20/19 Ent. 02/20/19 23:42:13             Pg. 10 of 11
 !' addition to your base fee. Please provide all of these either as hard copies or a pdf
     l
 i       documents.


Il
 l The 2016 tax return you provided indicates $103,793 in gambling income, a $110,171 capital
 I loss, and a $8,255.00 loss. The itemized deductions list gambling losses of          .
'I  $103,793.00. Schedule E shows rental income of $3,300. Form 4797 shows the sale of
 1
    property (444 Golden). All of this information should have been disclosed on your bankruptcy
 !I worksheet and in the Statement of Financial Affairs
                                                   .
                                                          that was filed (there are several questions
  ~ that are not answered correctly ... income, losses, sale of assets, operation of a business).


lIThis has the potential of becoming a huge mess. Dealing with that mess is not included in
I what you have already paid me. If there is any additional time that needs to be spent on your
I case I will require a $1,500.00 advance fee deposit. I will deduct the additional time already
I spent on your case and deposit the balance to my trust account to be billed against. I will let
 iyou know if that is necessary, I just want you to be prepared. Ken
I

I        Law Office of Ken Schneider, PS

l        2015 -   33rd   Street
I
         Everett, WA 98201
l:


I (425} 258-2704
I
I
Il
i
I  CONFIDENTIALITY NOTICE. If you have received this communication in error, please reply to the sender indicating that fact and
l delete this message from your system immediately. This communication and the information contained within, along with any
'! items attached, is privileged and confidential. This communication is intended solely for the use of the named individual(s)
i above. If you are not the intended recipient or If you believe you may have received this communication in error, you are hereby
! notified that any disclosure, copying, distribution or use of the information contained in this commincaiton is strictly
l prohibited. Thank you.
I.
I
                                                                 2
              Case 17-13288-MLB         Doc 43      Filed 02/20/19        Ent. 02/20/19 23:42:13           Pg. 11 of 11
